 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GONZALO R. RUBANG, JR.                             No. 2:18-cv-2350-JAM-KJN PS
12
                         Plaintiff
13                                                       FINDINGS AND RECOMMENDATIONS
              v.
14
      GALLAGHER BASSETT SERVICES,
15    INC., et al.,
16

17                       Defendants.
18

19          Plaintiff Gonzalo Rubang, proceeding without counsel, commenced this action on August

20   29, 2018, and requested leave to proceed in forma pauperis. (ECF Nos. 1, 2, 4.) On September

21   4, 2018, plaintiff also filed a first amended complaint. (ECF No. 3.) Liberally construed,

22   plaintiff’s complaint alleged claims of negligence and discrimination against defendant Gallagher

23   Bassett Services, Inc., which appeared to be either a worker’s compensation insurance company

24   or a claims management company, and defendant Kathleen Gruber, the adjuster assigned to

25   plaintiff’s claim, for failure to authorize certain medical treatments.

26          In October 1, 2018 findings and recommendations, subsequently adopted by the district

27   judge (ECF Nos. 5, 7), the court determined that, regardless of any potential merit to plaintiff’s

28   claims, the documents attached to plaintiff’s complaint showed that plaintiff had already filed
                                                         1
 1   such claims against the same named defendants in the Solano County Superior Court, and that the

 2   state court action was dismissed with prejudice on August 10, 2018. (See ECF No. 3 at 12

 3   [“Judgment of Dismissal After Sustaining of Demurrer to Complaint Without Leave to Amend”].)

 4   As such, plaintiff’s complaint in this case was barred by the doctrine of claim preclusion. Owens

 5   v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001). Consequently, the

 6   case was dismissed based on the doctrine of claim preclusion and final judgment entered on

 7   November 9, 2018. (ECF Nos. 7, 8.)

 8           Subsequently, on April 18, 2019, the Ninth Circuit Court of Appeals vacated this court’s

 9   judgment and remanded for further proceedings. (ECF No. 16.) More specifically, the Ninth

10   Circuit explained:

11                  Rubang does not sufficiently invoke the court’s jurisdiction in the
                    first amended complaint. Rubang alleges diversity of citizenship
12                  jurisdiction under 28 U.S.C. § 1332, but he pleads that both he and
                    Defendant Gruber are citizens of California. See Newman-Green,
13                  Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989) (“When a
                    plaintiff sues more than one defendant in a diversity action, the
14                  plaintiff must meet the requirements of the diversity statute for each
                    defendant or face dismissal.”). Because complete diversity of
15                  citizenship is lacking, we vacate the judgment, and remand for
                    further proceedings consistent with this order.
16

17   (Id.)

18           Consequently, consistent with the Ninth Circuit’s instruction, the court now recommends

19   that the action be dismissed without prejudice for lack of subject matter jurisdiction. Even if the

20   court were to permit plaintiff to amend his complaint to remove Gruber as a defendant, thereby
21   potentially restoring complete diversity of citizenship, a recommendation of dismissal based on

22   claim preclusion would then be required for the reasons outlined above.

23           Accordingly, IT IS HEREBY RECOMMENDED that:

24           1. The action be dismissed without prejudice for lack of subject matter jurisdiction.

25           2. Plaintiff’s motions to proceed in forma pauperis in this court (ECF Nos. 2, 4) be

26              denied as moot.
27           3. The Clerk of Court be directed to close this case.

28   ////
                                                       2
 1          These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 3   days after being served with these findings and recommendations, any party may file written

 4   objections with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 6   shall be served on all parties and filed with the court within fourteen (14) days after service of the

 7   objections. The parties are advised that failure to file objections within the specified time may

 8   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

 9   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

10          IT IS SO RECOMMENDED.

11   Dated: April 30, 2019

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
